Citation Nr: 0926216	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  05-03 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD), to include as secondary to service-connected 
irritability of the colon.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran served on active military duty from February 1979 
to February 1983.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied entitlement to service connection for 
GERD.

In November 2007, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) for additional 
development and readjudication. 

After the issuance of a September 2008 supplemental statement 
of the case (SSOC), the Veteran's representative submitted to 
the Board a copy of an October 1982 service treatment record.  
The Board finds, however, that this additional evidence is 
cumulative of the existing record.  Therefore, an additional 
remand for agency of original jurisdiction consideration of 
this evidence is not required.  See 38 C.F.R. § 20.1304 
(2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Objective medical evidence does not establish that the 
currently diagnosed GERD is etiologically related to active 
service or to any service-connected disability.




CONCLUSION OF LAW

GERD was not incurred in or aggravated by active military 
service and it is not shown to be proximately due to or the 
result of any service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for entitlement to service 
connection for GERD was received in August 2003.  He was 
notified of the provisions of the VCAA by the RO and AMC in 
correspondence dated in November 2003 and December 2007.  
These letters notified the Veteran of VA's responsibilities 
in obtaining information to assist him in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a SSOC was issued for 
this matter in September 2008.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).  The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 38 C.F.R. § 3.159 (b)(3) (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to this matter was provided 
in December 2007.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and all relevant VA and private 
treatment records pertaining to his claim have been obtained 
and associated with his claims file.  The Veteran has also 
been provided with multiple VA medical examinations to assess 
the nature and etiology of his claimed GERD.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (2008).  The Court has 
held that when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition the Veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439 (1995).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 38 
C.F.R. § 
3.102 (2008).

Factual Background and Analysis

The Veteran contends that he suffers from GERD secondary to 
his service-connected irritability of the colon.

Service treatment records detail that the Veteran was treated 
for gastroenteritis in May 1979, January 1981, and March 
1981.  In an October 1982 narrative summary, it was noted 
that the Veteran complained of mild epigastric pain and was 
treated with antacids and Donnatal during his 
hospitalization.  An upper GI study was noted to reveal 
normal findings.  A January 1983 release from active duty 
(RAD) examination report revealed normal abdomen and viscera 
findings.

In a July 1983 VA examination report, the Veteran complained 
of abdominal cramps relieved by vomiting or bowel movement 
and no associated pyrosis.  Physical examination findings 
were noted as normal bowel sounds, soft abdomen, no evidence 
of gastric retention, and tenderness in the area of the cecum 
with any moderate amount of gas that can moved around.  The 
examiner diagnosed abdominal pain, probably functional in 
origin consistent with irritability of the colon.  Complete 
blood count (CBC) and urine tests were noted to be normal. 

Thereafter, in a December 1983 rating decision, the RO 
awarded the Veteran service connection and assigned a 
noncompensable (zero percent) rating for irritability of the 
colon, effective February 21, 1983.

Private treatment notes dated in December 1990 from Lourdes 
Hospital reflected that the Veteran complained of abdominal 
pain with associated nausea, vomiting, hematemesis, and black 
stools but denied any significant heartburn.  It was noted 
that a recent upper GI series and upper abdomen ultrasound 
was negative.  The Veteran underwent a colonoscopy and 
endoscopy.  A postoperative diagnosis was listed as perhaps 
ileal inflammation, probably just lymphoid hyperplasia, 
otherwise normal.  It was further noted that upper abdominal 
symptoms could be secondary to gastritis or ulcer disease 
that was missed on the GI series.  

In an October 1999 VA peripheral nerves examination report, 
the Veteran complained of vomiting episodes in the morning a 
few times per month and frequent lower abdominal discomfort 
associated with his irritable bowel.  Physical examination 
findings were noted as tenderness in the right quadrant and 
hypochondrium with no masses, guarding, or enlarged organs 
felt.  The examiner listed an impression of gastritis, 
irritable bowel syndrome, and status post Guillain Barr. 

In a February 2002 VA clinic note, the Veteran complained of 
pain in the right side of the abdomen.  The examiner assessed 
rule out liver mass, rule out gallbladder disease, and 
possible musculoskeletal problem.  In March 2002, it was 
suggested that the pain might be related to a muscle injury.  
VA treatment notes dated in June 2002 detailed complaints of 
right upper quadrant tenderness, abdominal pain, loose 
stools, hard stools, and stools with bright red blood and 
reflected an assessment of irritable bowel.  An August 2002 
VA GI clinic note showed complaints of right upper quadrant 
pain, alternating loose and hard stools, and blood in stool.  
The Veteran denied any nausea, vomiting, dysphagia, 
odynophagia, heartburn, reflux, melena, or unplanned weight 
loss.  The Veteran was noted to have a normal CT of the 
abdomen.  The examiner assessed right upper quadrant pain 
that sounded musculoskeletal in origin and change in bowel 
habits with intermittent loose bloody stools.  In an October 
2002 VA telephone care note, the Veteran called the clinic to 
complain of vomiting, diarrhea, and chills.

A January 2003 VA GI clinic note noted a history of gastritis 
and showed an assessment of heartburn times several years 
with history of dysphagia along with nausea and vomiting.  A 
February 2003 VA endoscopy report revealed abnormal findings 
of internal hemorrhoids, erythematous gastric fold around the 
cardia, which appeared to be prolapsing in and out of the 
gastroesophageal junction, and esophagitis and possible 
Barrett.  A February 2003 VA endoscopy report addendum noted 
that biopsied tissue of the esophagus revealed squamo-
columbar mucosa with features suggestive of reflex 
esophagitis.  Biopsied tissue of the stomach was noted to 
reveal gastric mucosa with no significant histopathology.  

In a May 2003 VA examination report, the Veteran complained 
of pain in the right side of the abdominal area.  The 
examiner indicated that the Veteran had an essentially 
negative abdominal evaluation, a negative colonoscopy except 
for hemorrhoids, and essentially normal upper 
gastrointestinal endoscopy.  The examiner indicated that he 
could not give an etiology for the Veteran's discomfort and 
opined that it was as likely as not that he had irritable 
bowel syndrome.  

A June 2003 VA endoscopy report revealed findings of 
inadequate acid suppression in the stomach, residual 
gastritis, and esophagitis.  An addendum noted that the 
Veteran did not have Barrett's by definition, as intestinal 
metaplasia was not shown on biopsy.  A gastroesophageal 
junction biopsy report detailed that the Veteran's 
gastroesophageal mucosa had changes consistent with reflux 
esophagitis.  A December 2003 VA esophagogastroduodenoscopy 
(EGD) report showed that the Veteran underwent attempted EGD 
but appeared to have significant food debris in his stomach 
despite an almost 12 hour fast.  A January 2004 VA gastric 
emptying scan revealed findings consistent with delayed 
gastric emptying. 

In a January 2004 VA esophagus and hiatal hernia examination 
report, the Veteran indicated that approximately two months 
earlier, he noticed that he was having significant trouble 
swallowing his food and that he was taking large quantities 
of liquids in order to swallow his meals.  He further 
indicated that in the past he had serious heartburn that 
occurred on a regular basis and was recently prescribed a 
proton pump inhibitor, which with one exception of 
breakthrough heartburn, had resolved the problem.  He denied 
any current nausea or vomiting.  The examiner diagnosed 
irritable bowel syndrome and gastroesophageal reflux.  The 
examiner indicated that a review of literature reflected that 
it was not as likely as not that GERD is secondary to 
irritable bowel syndrome.  He further indicated that there 
was no evidence that would confirm causality.  It was also 
noted that there were some indications that the disabilities 
may coexist and that other conditions or other lifestyles may 
affect or exacerbate either or both conditions. 

The examiner listed a diagnosis of irritable bowel syndrome 
in an August 2004 VA intestines examination report.

In his February 2005 substantive appeal, the Veteran 
contended that recent studies revealed that a direct positive 
relationship existed between irritable bowel syndrome with 
GERD. 

In a September 2008 VA digestive conditions examination 
report, the Veteran reported that he last had an EGD at VA in 
2005.  The examiner dictated the results of that EGD in her 
examination report.  The endoscopy report was noted to have a 
postoperative diagnosis of rule out Barrett's esophagus.  
Additional findings were noted as questionable erosions with 
a short segment Barrett's that appeared to be somewhat 
erythematous.  The examiner, a VA physician, listed an 
impression of reported esophagitis/GERD with atypia on 
biopsy.  She concluded that based on the Veteran's GI medical 
records reviewed in his claims file as well as based on 
current medical literature his GERD/esophagitis was not at 
least as likely as not related to irritable bowel syndrome in 
proximate cause.  She also stated that there is no evidence 
of aggravation of the Veteran's GERD/esophagitis by an 
irritable bowel syndrome.  The examiner further concluded 
that there was no evidence in the currently accepted 
professional medical literature of a cause and effect 
relationship as claimed between irritable bowel syndrome and 
GERD.  The VA physician included a list of numerous medical 
journals and publications reviewed to reach her opinion.  

While an October 1982 service narrative summary showed an 
isolated complaint of mild epigastric pain during service, 
the Veteran's service treatment records do not show any 
complaint, treatment, or diagnosis of GERD.  Post-service 
private and VA records first show treatment for gastritis and 
GERD many years after the Veteran's discharge from active 
service in 1983.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (the passage of many years between service 
discharge and medical documentation of a claimed disability 
is evidence against a claim of service connection).  The 
record also does not include any medical evidence or opinion 
even suggesting a medical nexus between the Veteran's claimed 
current GERD and his active military service or service-
connected irritability of the colon, and neither the Veteran 
nor his representative has identified or even alluded to the 
existence of any such opinion.  While competent medical 
evidence of record clearly indicates the Veteran currently 
suffers from GERD, it does not show that the Veteran's 
claimed GERD was proximately due to or aggravated by his 
service-connected irritability of the colon.  In fact, in VA 
examination reports dated in January 2004 and September 2008, 
two VA physicians specifically opined that the Veteran's GERD 
was not proximately caused by or aggravated by his service-
connected irritability of the colon.  Consequently, the Board 
finds that entitlement to service connection for GERD on a 
direct or secondary basis is not warranted.

In connection with the claim, the Board also has considered 
the assertions the Veteran has advanced on appeal in multiple 
written statements.  However, the Veteran cannot establish a 
service connection claim on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
Veteran's belief that his current GERD is related to his 
service-connected irritability of the colon, this claim turns 
on medical matters-the diagnosis of a current disability as 
well as the relationship between the claimed current 
disability, active military service, and a service-connected 
disability.  Questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training or expertise, the 
Veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, his assertions in this regard simply do not constitute 
persuasive evidence in support of the claim for service 
connection.

For the foregoing reasons, the claim for service connection 
for GERD must be denied.  In arriving at the decision to deny 
the claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for GERD, to include as 
secondary to service-connected irritability of the colon, is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


